SYKES, Circuit Judge,
with whom BAUER and KANNE, Circuit Judges, join,
dissenting.
Anyone reading the en banc opinion might lose sight of the fact that this is not the kind of lawsuit in which jurisdictional questions under the Tax Injunction Act (“TIA”) typically arise. It’s not a public-law suit against a state or local taxing authority seeking a remedy against the enforcement of a tax statute or otherwise interfering with the collection of state or municipal revenue. It’s a RICO suit between private parties seeking a private-law remedy.
The TIA prohibits district courts from hearing actions to “enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.” 28 U.S.C. § 1341. The Act withdraws federal jurisdiction over suits seeking forms of equitable relief — declaratory and injunctive— against state and local tax assessments. California v. Grace Brethren Church, 457 U.S. 393, 410-11, 102 S.Ct. 2498, 73 L.Ed.2d 93 (1982). This lawsuit does not seek an equitable remedy against the assessment or collection of a tax. The plaintiffs have asked for a constructive trust on a private account holding money alleged to be the proceeds of a racketeering conspiracy. If they prevail and a constructive trust is imposed, the collection of state revenue will not be imperiled. Not a penny of state money would, be affected. The private-party defendants would be prevented from reaping the benefits of the conspiracy, but the TIA does not block federal jurisdiction over suits to prevent private unjust enrichment.
To be sure, this case does involve allegations of public corruption in the promulgation of a state subsidy program, but that’s not enough to trigger the TIA’s jurisdictional bar. The subsidy in question is structured in an unusual way, and it came into being under circumstances that led to the indictment, impeachment, and removal of the Illinois governor, and a long-running state-court constitutional challenge.
The plaintiffs, four riverboat casinos in Illinois, claim that two Illinois gaming laws — the 2006 and 2008 Horse Racing Acts — were the product of a pay-to-play scheme between former Governor Rod Blagojevich and John Johnston, the owner of two Illinois horse-racing tracks. The Acts imposed an unusual license requirement on the four casinos (and only these four, by virtue of their being the most profitable in the state). The four casinos must directly subsidize a select group of their competitors — five Illinois horse-racing tracks, including the two owned by Johnston — as a condition of their state gaming licenses. The Acts compel them to pay a percentage of their revenue into a segregated fund for direct pass-through to the racetracks. It’s important to note that the money paid into this fund is not state *736general revenue and is not subject to appropriation; instead, the money is held in trust for the sole benefit of the five racetracks and is disbursed directly to the beneficiary tracks soon after receipt.
More specifically, the 2006 Racing Act created, and the 2008 Racing Act renewed, the Illinois “Horse Racing Equity Trust Fund,” a “non-appropriated trust fund held separate and apart from State moneys” for the benefit of the horse-racing tracks. 230 III. Comp. Stat. 5/54.5(a) (2006) (repealed 2008) (the 2006 Act); 230 III. Comp. Stat. 5/54.75(a) (2011) (the 2008 Act).1 Under the Acts the four casinos are required “as a condition of licensure” to “pay into the Horse Racing Equity Trust Fund ... an amount equal to 3% of the adjusted gross receipts received by the owners [sic] licensee.” Id. § 10/7(a). The money paid into this fund “shall be distributed within 10 days” of deposit directly to the beneficiary horse-racing racetracks; the racetracks must direct 60% of the money received to the purse and the remaining 40% to improvements, marketing, and operating expenses. Id. §§ 5/54.5(b) (2006), 5/54.75(b). The Horse Racing Fund is administered by the state Racing Board in accordance with the terms of the Acts, id. § 5/54.75(a), and the money in the Fund may not be transferred to the State’s General Revenue Fund, 30 III. Comp. Stat. 105/8h(a).
As the panel opinion explained, the casinos paid the 3% surcharge into a protest fund and waged a vigorous constitutional attack on the Racing Acts in state court. See Empress Casino Joliet Corp. v. Blagojevich, 638 F.3d 519, 524-27 (7th Cir.2011). The state supreme court rejected this challenge, see Empress Casino Joliet Corp. v. Giannoulias, 231 Ill.2d 62, 324 Ill.Dec. 491, 896 N.E.2d 277 (2008), and the money in file protest fund was set to pay out to the racetracks. In the meantime, however, Governor Blagojevich was indicted on federal charges of public corruption, including some relating to the pay-to-play scheme involving Johnston and the racetracks. Empress Casino, 638 F.3d at 525. The Illinois House of Representatives quickly impeached him and the Senate removed him from office. The casinos then brought this federal RICO suit against Blagojevich, his campaign committee, Johnston, and the two racetracks he owns. Id. at 526. Tracing the allegations in the federal indictment, the casinos claimed that Blagojevich “sold” his support for the Racing Acts in exchange for campaign cash from Johnston. Id. at 522-23.
To prevent the five racetracks from being unjustly enriched by the proceeds of the alleged racketeering conspiracy, the complaint also named as defendants the three racetracks not owned by Johnston. The casinos sought a constructive trust on the money all five racetracks received from the Horse Racing Fund. Id. at 526-27. Those funds are held in a private account owned by the racetracks, not in the state treasury or in any state-owned or -administered account. The money in the protest fund was paid out to the racetracks but is held in escrow under the terms of a temporary restraining order entered by the district court and kept in place by order of this court pending resolution of this appeal. The escrow continues to grow as the casinos periodically pay the 3% surcharge, and the money is disbursed to the racetracks within ten days of deposit, as required by the Acts. To be clear, the casinos did not name any state agency or governmental official as a defendant in this action and do not seek to *737invalidate the Racing Acts or obtain a remedy against the Horse Racing Fund.
The en banc opinion obscures these critical facts, which are necessary to bring the jurisdictional issue into proper focus. For example, my colleagues acknowledge that “the state is not a party to this suit,” Majority Op. at 726, but in the very next breath say the casinos are “seeking a constructive trust [on] tax revenues,” and speculate that the casinos “would be seeking an injunction as well” if the Racing Acts “were not shortly to expire,” id. at 726-27. This gives the impression that the casinos are seeking equitable relief against the Racing Acts or a remedy that would operate on tax money owed to or held by the State. They are not. As I have explained, the complaint does not name any state agency or any official responsible for enforcing the Racing Acts as a defendant; nor have the casinos asked for injunctive or declaratory relief against the enforcement of the Acts or sought a constructive trust on tax money owed to or held by the State.
The en banc opinion also warns that [i]t is not a proper office of the federal courts to “reform” state fiscal policies by providing a federal forum for state taxpayers who object to the form or substance of laws designed to raise revenues for state purposes, whether purposes approved or disapproved by enlightened social thinkers. The wisdom of a tax on casinos to benefit racetracks is not a proper subject of inquiry by federal judges.
Id. at 728. This passage also suggests that this litigation takes aim at a state tax law. Not so. This case does concern the corrupt origins of the Racing Acts but does not challenge their validity or the manner in which they are enforced. The district court has been asked to adjudicate a racketeering claim, not to pass judgment on the fiscal policy of the State of Illinois or the wisdom of compelling casinos to subsidize racetracks. This case will not require the federal judiciary to decide whether the purposes behind the Racing Acts comport with enlightened social thinking. Justice Holmes will not roll over in his grave; his Lochner dissent remains undisturbed. See id. at 730-31 (citing Lochner v. New York, 198 U.S. 45, 75, 25 S.Ct. 539, 49 L.Ed. 937 (1905) (Holmes, J., dissenting)). At the risk of repeating myself, no remedy is sought against the State, its tax policies, or its revenue-raising apparatus. A constructive trust would have no effect on state revenue but would operate only on funds received by the racetracks and held by them in private escrow in order to prevent their unjust enrichment.
My colleagues do not meaningfully address this critical fact until the very end of the en banc opinion, see id. at 734, and their effort to explain it away is ineffective. It is true that the TIA’s jurisdictional bar is sometimes applied “even though no equitable relief was sought against the state itself,” but only if “the relief sought would ... indirectly but substantially impede[ ] state tax collection.” Id. at 734 (citing Grace Brethren Church, 457 U.S. 393, 102 S.Ct. 2498; Wright v. Pappas, 256 F.3d 635 (7th Cir.2001); RTC Commercial Assets Trust 1995-NPS-1 v. Phoenix Bond & Indem. Co., 169 F.3d 448 (7th Cir.1999); Blangeres v. Burlington N., Inc., 872 F.2d 327 (9th Cir.1989); Sipe v. Amerada Hess Corp., 689 F.2d 396 (3d Cir.1982)). In each of the cases cited for this proposition, state or local taxing authorities were parties to the litigation and the relief sought would have impeded their receipt of taxes or otherwise depleted the public fisc.2 That is not the case here. A constructive *738trust on the racetracks’ private escrow would have no effect on state funds and would not interfere with the State’s collection of taxes, either directly or indirectly. No state taxing authority is a party. From all appearances, Illinois is indifferent to this case.
What makes this case difficult is that the casino surcharge is unusual and therefore hard to classify. My colleagues call it a tax. With respect, I disagree. Our disagreement, however, does not arise from different views on the essential principles underlying the TIA. The central concern of the TIA is to prevent federal-court interference with the assessment and collection of state and local tax revenue. See Hibbs v. Winn, 542 U.S. 88, 105-06, 124 S.Ct. 2276, 159 L.Ed.2d 172 (2004); Rosswell v. LaSalle Nat’l Bank, 450 U.S. 503, 527-28, 101 S.Ct. 1221, 67 L.Ed.2d 464 (1981); Scott Air Force Base Props. v. Cnty. of St. Clair, 548 F.3d 516, 520 (7th Cir.2008); Levy v. Pappas, 510 F.3d 755, 761-62 (7th Cir.2007). My colleagues have explained the TIA’s important role in preserving the federal-state balance; the perils of federal-court interference with state and local tax administration; and the preference for a “crisp” rule for applying the TIA’s jurisdictional bar to federal suits seeking equitable remedies against state and local tax measures. Majority Op. at 725-27. On these points I agree. Under the TIA’s jurisdictional rule and the background prudential doctrine of comity, suits for equitable relief against state tax assessment and collection belong in state court. See Levin v. Commerce Energy, Inc., — U.S.-, 130 S.Ct. 2323, 2330-33, 176 L.Ed.2d 1131 (2010). To the extent we can discern a clear, simple rule for applying the TIA’s jurisdictional bar, we should. Complex and discretion-expanding multi-factor tests should be avoided where possible, especially on matters of jurisdiction, for all the reasons compellingly explained in the en banc opinion.
Nothing in the panel opinion undermined these principles. We held that the TIA does not apply because the 3% casino surcharge is more like a hcense fee than a tax, and a constructive trust on the money received by the racetracks would not interfere with the assessment or collection of any state revenue. In the plain language of the TIA, the district court is not being asked to “enjoin, suspend or restrain the assessment, levy or collection of any tax under State law.” 28 U.S.C. § 1341. The en banc rehearing has not altered the applicable legal principles, shed new light on the facts, or shaken my confidence in our *739original conclusion. The TIA does not apply here.
The en banc opinion divides up the universe of governmental exactions into three categories: fines, fees, and taxes. See Majority Op. at 728-30. The casino surcharge is not a fine, so we must decide whether it is more like a “fee” or a “tax.” “The question whether something is a ‘tax’ or not for purposes of the TIA is ultimately one of federal law, even though we consult state law to understand exactly what a particular charge is.” RTC Commercial, 169 F.3d at 457 (citing Reconstr. Fin. Corp. v. Beaver Cnty., Pa., 328 U.S. 204, 207-10, 66 S.Ct. 992, 90 L.Ed. 1172 (1946)). “The most common formula for classifying exactions under the Tax Injunction Act [is to] ask[ ] whether the payment is a tax to raise general revenue or is a fee incident to regulation.” Trailer Marine Transp. Corp. v. Rivera Vazquez, 977 F.2d 1, 5 (1st Cir.1992). This “formula” is drawn from an influential First Circuit opinion by then-judge Breyer distinguishing for TIA purposes between revenue-raising tax measures, which are covered by the jurisdictional bar, and regulatory fees, which are not. See San Juan Cellular Tel. Co. v. Pub. Serv. Comm’n of Puerto Rico, 967 F.2d 683 (1st Cir.1992). Following this lead, most courts look to the structure and purpose of the charge at issue to determine whether it counts as a tax for purposes of the TIA. See Hill v. Kemp, 478 F.3d 1236, 1244-48 (10th Cir.2007); Folio v. City of Clarksburg, 134 F.3d 1211, 1217 (4th Cir.1998); Hager v. City of W. Peoria, 84 F.3d 865, 870-71 (7th Cir.1996); Bidart Bros. v. Calif. Apple Comm’n, 73 F.3d 925, 930-33 (9th Cir.1996); Trailer Marine, 977 F.2d at 5-6; San Juan Cellular, 967 F.2d at 684-86; Wright v. McClain, 835 F.2d 143, 144-45 (6th Cir.1987).
Moreover, the Supreme Court has held that the primary object of the TIA is to protect the flow of state and local revenue from federal-court interference, see Hibbs, 542 U.S. at 106, 124 S.Ct. 2276; Grace Brethren Church, 457 U.S. at 410-11, 102 S.Ct. 2498, and this also explains why the cases tend to focus on whether the purpose of the challenged governmental exaction is regulatory or general-revenue-raising, see Hill, 478 F.3d at 1244-45 (noting that the “primary purpose of the special license plate scheme is revenue rather than regulation and thus it qualifies as a tax”); Folio, 134 F.3d at 1217 (distinguishing between “broader-based taxes that sustain the essential flow of revenue to state (or local) government and fees that are connected to some regulatory scheme” (internal quotation marks omitted)); Hager, 84 F.3d at 870-71 (drawing the same distinction between general-revenue-raising and regulatory purposes); Bidart Bros., 73 F.3d at 930-33 (same); Trailer Marine, 977 F.2d at 5-6 (same); San Juan Cellular, 967 F.2d at 684-86 (same); Schneider Transp., Inc. v. Cattanach, 657 F.2d 128, 132 (7th Cir.1981) (same). Finally, the form of relief requested is an important part of the inquiry. “[I]f the relief sought would diminish or encumber state tax revenue, then the Act bars federal jurisdiction over claims seeking such relief.” Scott Air Force Base, 548 F.3d at 520 (citing Levy, 510 F.3d at 762); see also Trailer Marine, 977 F.2d at 5-6.
For the en banc court, the only payments that count as “fees” are those that “compensate for a service that the state provides to the persons or firms on whom or on which the exaction falls” or those that “compensate the state for costs imposed on it by those persons or firms, other than costs of providing a service to them.” Majority Op. at 728. This includes “[f]ees for products” (like electricity from a public utility) and “bona fide user *740fees” (like toll-road payments). Id. at 730. This definition corresponds to one that we and other circuits have used to identify a “classic” or “paradigmatic” fee, which courts generally agree is not covered by the TIA’s jurisdictional bar. See Hill, 478 F.3d at 1245; Hager, 84 F.3d at 870-71; San Juan Cellular, 967 F.2d at 685. But it does not follow (and the cases do not hold) that unless a governmental charge is a “fee” under this “classic” or “paradigmatic” definition, then it must be a tax. That’s what the en banc court has concluded. Clear classification lines are helpful, for all the reasons my colleagues have noted, but this kind of line-drawing shifts the focus away from the core “state-revenue-protective moorings” of the TIA. Hibbs, 542 U.S. at 106, 124 S.Ct. 2276.
Some regulatory assessments do not fit the classic definition of a fee, but they don’t have the characteristics of a tax, either. Government-mandated payments come in many types and can be implicated in federal litigation in a variety of ways. The TIA does not block federal jurisdiction over all suits touching on any payment to state or local government; it withdraws federal jurisdiction over suits seeking equitable remedies against the assessment and collection of state and local taxes. This directs our focus to whether the suit challenges a law that serves a general-revenue-raising function and whether “the relief sought ‘would ... operate[ ] to reduce the flow of state tax revenue’ or would tie up ‘rightful tax revenue.’ ” Levy, 510 F.3d at 762 (quoting Hibbs, 542 U.S. at 106, 124 S.Ct. 2276, and Rosewell, 450 U.S. at 527-28, 101 S.Ct. 1221). The casino surcharge at issue here is specifically structured so that it does not raise state tax revenue.
As I have explained, the 2006 and 2008 Racing Acts impose the 3% surcharge on the State’s four highest-earning casinos— and only these four — as a “condition of licensure.” 230 III. Comp. Stat. 10/7(a). A different section of the Riverboat Gambling Act levies taxes on all riverboat casinos, id. § 10/13; the money collected under these provisions is specifically referred to as “tax revenue” subject to appropriation by the Illinois General Assembly. This “tax revenue” is earmarked for the support of specific governmental functions (e.g., education, the criminal justice system) and is distributed to the counties in which the casinos are situated, to be used for those purposes. Id. § 10/13(b), (c-20), (d).
In contrast the 3% surcharge appears in the Riverboat Gambling Act’s section on “Owners [sic] Licenses” and is never referred to as a “tax.”3 Id. § 10/7. The surcharge is paid into the “Horse Racing *741Equity Trust Fund,” which is established as a “non-appropriated trust fund held separate and apart from State moneys” for the sole benefit of the racetracks. Id. §§ 5/54.5(a) (2006), 5/54.75(a). The money is disbursed very quickly and directly to the beneficiary racetracks. Id. §§ 5/54.5(b) (2006), 5/54.75(b). The State holds the money in trust for the racetracks; it may not be transferred to the State’s general revenue fund or otherwise commingled with public funds and may not be allocated to any state agency or program or used to pay any state cost or expense. 30 III. Comp. Stat. 105/8h(a). Illinois itself assumes no obligation to the racetracks; the statutory scheme does not establish an entitlement program or obligate the State to pay a subsidy to the racetracks. Instead, the State acts as a trustee for the mandated transfer payments from the casinos to the racetracks.
In short, the 3% casino surcharge is an off-budget regulatory device for relieving the competitive pressures exerted by riverboat gambling on the horse-racing tracks. I agree with my colleagues that the surcharge is not a “classic” regulatory fee; it does not compensate the State for services it provides to the casinos or otherwise defray the costs of the State’s gaming regulatory apparatus. But that doesn’t mean it’s a tax. The surcharge does not raise revenue for the State or for any state program; its purpose is regulatory. To the extent the surcharge can be categorized at all, it might appropriately be called a “compensation charge,” which is how we characterized it in Kathrein v. City of Evanston, 636 F.3d 906, 911 (7th Cir.2011), a decision issued shortly after the release of the panel opinion in this case and now criticized by the en banc court. See Majority Op. at 730. Kathrein surveyed the TIA caselaw and identified several types of payments to state and local governments that although not prototypical “fees,” are not properly classified as “taxes” for purposes of the TIA. 636 F.3d at 911-12. One of the “non-tax” payments identified in Kathrein was a “compensation charge” — a charge “imposed upon those who cause a negative externality, and its proceeds are used to compensate those affected by the externality.” Id. at 911.
Kathrein cited the First Circuit’s decision in Trailer Marine as an example of this kind of charge — not a classic “fee” but not a “tax,” either. Id. Trailer Marine involved a dormant Commerce Clause challenge to a special registration fee imposed on “transitory” trailers entering Puerto Rican ports before permitting the trailers to be hitched to tractors for delivery of the transported goods within Puerto Rico. The fee was paid into a dedicated fund that provided no-fault compensation to persons injured in motor-vehicle accidents. The court began its analysis by noting that San Juan Cellular’s regulatory fee/revenue-raising tax distinction “does not provide much help in this case.” Trailer Marine, 977 F.2d at 5. This was because the purpose of the payment “is neither to raise general revenue for Puerto Rico nor to regulate conduct in the usual sense of that term,” but instead was incidental to a “social welfare program and tort reform law.” Id. Noting that “the legislature does not call the measure a tax and the money is collected largely as dedicated transfer payments for the beneficiaries” of the accident-compensation fund, the court held that the registration fee “should not be treated as a tax for purposes of the ... Tax Injunction Act[ ].” Id. at 5-6. Although it was a “close issue,” the court said it was “at least confident that allowing an injunction suit to be maintained poses no threat to the central stream of tax revenue relied on by Puerto Rico.” Id. at 6.
*742The same is true here — even more so, in fact. Allowing this RICO suit to proceed will not pose any threat to tax revenue relied on by Illinois. The State’s coffers will not be depleted if the casinos prevail. Contrary to my colleagues’ suggestion, the casino surcharge is not analogous to a “sin tax” or other forms of taxation paid into special-purpose funds, whether of the “lock box” variety or not. See Majority Op. at 727-28, 729-31. The comparison to Social Security taxes and taxes levied to support agricultural subsidies is inapt. See id. at 730. The Racing Acts do not create an entitlement program or even a traditional state subsidy. As I have noted, Illinois has not obligated itself to pay benefits to the racetracks and then enacted a tax as a source of revenue for its racetrack-support program. Nor are the payments made to the racetracks properly characterized as “earmarks,” as my colleagues imply, id. at 729-31; the Horse Racing Fund is specifically designated as a “non-appropriated trust fund.” The 3% surcharge is not a tax levied to fund a state spending program established for the benefit of the racetracks. To the contrary, as this subsidy program is structured, the casinos must share a portion of their wealth with the racetracks quite directly, with the State simply serving as an agent for receipt and disbursement of “dedicated transfer payments for the beneficiaries.” Trailer Marine, 977 F.2d at 5.
For these reasons, I cannot join the en banc opinion. Needless to say, I take no position on the merits of the casinos’ case — or for that matter, on my colleagues’ extended discussion of the policy justifications for requiring rich casinos to share their profits with struggling horse-racing tracks. See Majority Op. at 731-33. These matters are not before the court. We have only a jurisdictional question, and on that question I remain where I was when this case was decided by the panel: The TIA’s jurisdictional bar does not apply. A constructive trust on the racetracks’ private escrow will not “freeze the state’s tax moneys,” as my colleagues have concluded.4 See id. at 734-35. The casino surcharge is not structured as a tax, and a constructive trust on the racetracks’ private escrow as a remedy for the alleged RICO violations will not interfere with the assessment or collection of any state revenue. I respectfully dissent.

. Except for citations to the 2006 Act, which are hereafter cited as § 5/54.5 (2006), all subsequent citations to the Illinois Compiled Statutes are to the current edition.


. See California v. Grace Brethren Church, 457 U.S. 393, 407-11, 102 S.Ct. 2498, 73 L.Ed.2d *73893 (1982) (TIA barred a claim for declaratory relief against collection of state unemployment taxes from religious schools because it would have interfered with the State's collection of those taxes; California was a party); Wright v. Pappas, 256 F.3d 635, 637-38 (7th Cir.2001) (TIA barred a claim seeking an equitable remedy against a Cook County tax-lien sale based on alleged discrimination because it would have impeded the County’s collection of taxes; Cook County treasurer was a party); RTC Commercial Assets Trust 1995-NP3-1 v. Phoenix Bond & Indem. Co., 169 F.3d 448, 454-56 (7th Cir.1999) (TIA barred a claim for judicial declaration that a tax certificate purchased by a private party was invalid because it would have required the municipality to refund the proceeds of the tax-lien sale; Cook County was a party); Blangeres v. Burlington N., Inc., 872 F.2d 327, 328 (9th Cir.1989) (TIA barred a claim against private employers seeking to prevent their disclosure of employees' wage information to state tax authorities because it would have impeded the State’s collection of income taxes; Idaho and Montana taxing authorities were parties); Sipe v. Amerada Hess Corp., 689 F.2d 396, 403-04 (3d Cir.1982) (TIA bars suit for equitable remedy against private employers’ deduction of unemployment taxes from employees’ wages because it would have impeded the State’s receipt of those taxes; state unemployment compensation agency was a party).


. That the Racing Acts do not call the surcharge a "tax” is relevant but not dispositive. As the en banc court rightly notes, legislatures often avoid using the t-word, see Majority Op. at 730 (" 'Taxation' is unpopular these days, so taxing authorities avoid the term.”), so the name given to the exaction may not deserve much weight. That the Illinois Supreme Court called the surcharge a "tax” doesn’t advance the discussion either; the state supreme court also repeatedly referred to it as a “surcharge” and a "fee.” See, e.g., Empress Casino Joliet Corp. v. Giannoulias, 231 Ill.2d 62, 324 Ill.Dec. 491, 896 N.E.2d 277, 283-84, 285, 289-91 (2008). The state constitution’s uniformity clause applies to taxes and fees, III. Const, art. IX, § 2, and the state supreme court used the terms "tax,” “fee,” and "surcharge” interchangeably throughout its opinion in Giannoulias. The Illinois General Assembly has plenary authority to enact the Racing Acts, but whether it invoked its police power or its tax power in adopting the Acts has some bearing on how the surcharge should be classified. The General Assembly structured the surcharge as a "condition of licensure,” amending the provision of the Riverboat Gambling Act that pertains to gaming licenses — regulatory requirements that are tied to the State’s police power. See 230 III. Comp. Stat. 10/2(b).


. My colleagues have suggested that our decision in Schneider Transport is "indistinguishable from the present case,” Majority Op. at 729 (citing Schneider Transp., Inc. v. Cattanach, 657 F.2d 128, 132 (7th Cir.1981)), but I disagree. Schneider Transport was a suit by a trucking company against the Wisconsin Secretary of Transportation seeking an injunction against the imposition of vehicle-registration fees on its fleet of trucks. 657 F.2d at ISO-ST. Truck-registration fees were deposited into the state’s transportation fund and used for general transportation purposes, "including highway construction.” Id. at 132. We concluded that the fee was a tax for purposes of the TIA because it was "imposed for revenue-raising purposes, a characteristic of any tax.” Id. An injunction against the collection of the registration fee would have depleted the state transportation fund, which paid for highway construction and other state transportation needs. Here, in contrast, an injunction against the racetracks’ private escrow would have no effect on the public fisc.